DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C (Figures 14A-15) in the reply filed on 8/4/2020 is acknowledged.
Claims 9, 15, 17, 18, and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2020.

Response to Amendment
Applicant’s amendment filed 11/10/2020 has been entered.
Claims 1-8, 10-14, 16, and 19 are pending, drawn to the elected species, and examined below. 
Claim 21 is new, now pending, and drawn to the elected species and therefore, also examined below. 

Claim Objections
Claims 1, 5, 6, 7, 12, 13, 16, 19, and 21 are objected to because of the following informalities: 
-Claim 1, lines 16 and 19 both recite “the body” but this would be better recited as “the body of the handle assembly”.
-Claims 5, 6, 7, 12, and 13 each recite “the body” but would be better recited as “the body of the handle assembly”.
-Claim 16, line 4, “the body” would be better recited as “the body of the handle assembly”.
-Claim 19, line 2, “the body” would be better recited as “the body of the handle assembly”.
-Claim 21, lines 4, 12, 18, 21, 27 and 28 each recite “the body” but would be better recited as “the body of the handle assembly”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stager (US PGPUB 2016/0374673).

Regarding Claim 1, Stager discloses an apparatus (10; Figure 1), comprising: 
(a) a handle assembly (100) comprising a body (casing 110); 
(b) a shaft assembly (200) comprising an outer tubular member (210) extending distally from the body; 
(c) an end effector (300; Figure 7) comprising: 
(i) a staple deck (320) fixed relative to the outer tubular member (210 via 310; Para. 0067), 
(ii) a staple driver (350), wherein the staple driver (350) is operable to actuate relative to the staple deck (320) between an unfired position and a fired position (see Para. 0065), and -4-Serial No. 16/159,851 
(iii) a trocar (220, 230, 330; see Figure 8) configured to actuate relative to the staple deck (320) and the staple driver (350; see Para. 0072); 
(d) an anvil (400; Figures 1-3) configured to selectively couple with the trocar (via 330; see Para. 0060), wherein the trocar (220, 230, 330) is operable to actuate the anvil (400) relative to the staple deck (320) when the anvil (400) is selectively coupled with the trocar (via 330; see Para. 0081); 
(e) a first trocar closure assembly (nut 160 and internal thread engagement features (i.e. “an inwardly directed tab” (Para. 0079)); see Figures 9, 12A-12E) configured to actuate in a first motion (rotation) relative to the body (110) in order to drive the trocar (220, 230, 330 via threads 224 (Figure 8)) between a distal position (Figure 12A) and a first closed position (prior to engagement of 130 with 226; Figure 12B/12C; See Paras. 0079-0080 and 0088-0089); and 
(f) a second trocar closure assembly (knob 130 and internal thread engagement which discloses the bracket 500 moveable by the trocar actuation rod 220 which is moved by the first closure assembly/nut assembly 160 and Para. 0085, 0086 discloses the bracket 500 positioned to allow the triggers 140, 150 to actuate which allow operation of the staple driver 350 via 240; Figure 13; Para. 0073). 

Regarding Claim 2, Stager discloses the second trocar closure assembly (130 and internal engagement features) is configured to remain disengaged with the trocar (220, 230, 330) until the trocar reaches the first closed position (i.e. Figure 12C and/or when threads 226 engage 130; see Para. 0080, 0091).  

Regarding Claim 3, Stager discloses the second trocar closure assembly (130 and internal engagement features) is configured to actuate the trocar (220, 230, 330) between a plurality of positions located between the first closed position and the second closed position (see Para. 0091 as a “gap adjustment” is made by the threading engagement of knob 130 and therefore it is reasonable to assume multiple positions are obtainable).  

Regarding Claim 4, Stager discloses the first trocar closure assembly (160 and internal tab/engagement features) is configured to actuate the trocar (220, 230, 330) at a first rate of movement, wherein the second trocar closure assembly (knob 130 and internal engagement features) is configured to actuate the trocar (220, 230, 330) at a second rate of movement, wherein the first rate of movement is greater than the second rate of movement (see Para. 0080).  

Regarding Claim 5, Stager discloses the trocar (220, 230, 330) comprises a proximal frame (220) slidably housed within the body (110; see Para. 0078).  

Regarding Claim 6, Stager discloses the proximal frame (220) is slidably housed within the body (110) through a pin and slot relationship (see boss 223 and slot 508 which are connected to the body 110; Para. 0087).  

Regarding Claim 12, Stager discloses the second trocar closure assembly (130 and internal engagement features) comprises an adjustment knob (130) rotatably disposed on the body (110).  

Regarding Claim 16, Stager discloses an apparatus (10; Figure 1), comprising: 
(a) a handle assembly (100) comprising a body (casing 110); 
(b) a shaft assembly (200) comprising an outer tubular member (210) extending 
(c) an end effector (300; Figure 7) comprising: 
(i) a staple deck (320) fixed relative to the outer tubular member (210 via 310; Para. 0067), 
(ii) a staple driver (350), wherein the staple driver (350) is operable to actuate relative to the staple deck (320) between an unfired position and a fired position (see Para. 0065), and -4-Serial No. 16/159,851 
(iii) a trocar (220, 230, 330; see Figure 8) configured to actuate relative to the staple deck (320) and the staple driver (350; see Para. 0072), wherein the trocar (220, 230, 330) comprises a proximal threaded portion (226; Figure 8); 
(d) an anvil (400; Figures 1-3) configured to selectively couple with the trocar (via 330; see Para. 0060), wherein the trocar (220, 230, 330) is operable to actuate the anvil (400) relative to the staple deck (320) when the anvil (400) is selectively coupled with the trocar (via 330; see Para. 0081); 
(e) a first trocar closure assembly (nut 160 and internal thread engagement features (i.e. “an inwardly directed tab” (Para. 0079)); see Figures 9, 12A-12E) comprising a first actuating body (nut 160), wherein the first actuating body (160) is configured to actuate the trocar (220, 230, 330 via threads 224(Figure 8)) between a distal position (Figure 12A) and a first closed position (prior to engagement of 130 with 226; Figure 12C; See Paras. 0079-0080 and 0088-0089); and 
(f) a second trocar closure assembly (knob 130 and internal thread engagement feature such as “helical threading” (Para. 0079)) comprising a second actuating body (knob 130), wherein the second actuating body (130) is configured to actuate the trocar which discloses that the fine threading 226 is not engaged with the knob 130 during the initial coarse movement).
Note: see Para. 0078 which discloses the nut (160) and knob (130) being secured to one another however, this does not preclude such features from be viewed as separate assemblies. 

Regarding Claim 19, Stager discloses the first actuating body (160) is configured to pivot relative to the body (casing 110; see Para. 0078 which discloses the nut 160 rotating and therefore can be reasonably viewed as pivoting about an axis which is fixed relative to the body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US Patent 5,443,198), in view of Vasconcellos (US Patent 4,907,591). 
Note: two different embodiments of Viola are referred to below in two different sets of rejections. The embodiments are referred to as “Viola (Figures 15-17b)” and “Viola (Figures 21-22c)”
Regarding Claim 1, Viola (Figures 15-17b) discloses apparatus (130; Figure 15), comprising:
(a) a handle assembly (132) comprising a body (as shown in Figure 15); 
(b) a shaft assembly (20) comprising an outer tubular member (20) extending distally from the body (of 132; Figure 15; Col. 10, lines 59-65); 
(c) an end effector (22, 26) comprising: 
(i) a staple deck (of 22) fixed relative to the outer tubular member (20; Col. 10, lines 62-64), 
(ii) a staple driver (connected to handles 14), wherein the staple driver is operable to actuate relative to the staple deck (of 22) between an unfired position and a fired position (Col 9, lines 9-12 disclose the staples are fired via actuation of the handles 14 and in order for the staples 24 to be fired, a driver must be present within the staple pusher 22), and 
(iii) a trocar (connection means 30, flexible member 34, rod member 36 form a “trocar”; Figures 1, 16a, 17a) configured to actuate relative to the staple deck (of 22) and the staple driver (of 22; see Figures 1 and 15; Col 7, lines 54-59); 
(d) an anvil (26) configured to selectively couple with the trocar (via 30; Col 7, lines 24-26), wherein the trocar (30, 34, 36) is operable to actuate the anvil (26) relative to the staple deck (of 22) when the anvil (26) is selectively coupled with the trocar (30, 34, 36; Col 11, lines 3-14); 

(f) a second trocar closure assembly (144, 148) configured to actuate in a second motion relative to the body in order to drive the trocar between the first closed position (Figure 17a) and a second closed position (Col 11, lines 9-14), wherein the second closed position is proximal relative to both the first closed position (Figure 17a) and the distal position (Figure 16a; see Col 11, lines 9-14 which discloses a “fine adjustment” of a “remaining distance” between the anvil and pusher and therefore a further proximal movement is clearly capable of being performed), wherein the staple driver (of 22) is inoperable (via 32; Figure 1) at least until the first trocar closure assembly (140) actuates the trocar (30, 34, 36) to the first closed position (i.e. Figure 17a; see Col 9, lines 4-12 which disclose once the staple pusher 22 and anvil 26 are approximated the proper distance from one another the “interlock means 32” is released to allow the staples to be driven).
However, Viola (Figures 15-17b) fails to explicitly disclose the first trocar closure assembly is configured to render the staple driver (of 22) inoperable (via 32; Figure 1) at least until the first trocar closure assembly actuates the trocar to the first closed position.
Attention can be brought to the teachings of Vasconcellos which includes a surgical stapling apparatus (10; Figures 1 and 4) comprising a handle portion (12), a trocar assembly (28) which couples to an anvil assembly (40), a staple driver (24) and a trocar closure assembly (knob 18 and element 50) which moves the trocar assembly (28) to a closed position (Figures 4, 6) wherein the trocar closure assembly (18, 50) is 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Viola (Figures 15-17b) such that the first trocar closure assembly (140) is configured to render the staple driver (of 22) inoperable at least until the first trocar closure assembly actuates the trocar to the first closed position as taught by Vasconcellos. By modifying Viola (Figures 15-17b) in this manner, the staples will not be inadvertently fired before approximation of the anvil assembly and therefore, the operational safety of the apparatus can be increased as taught by Vasconcellos (see Col 1, lines 16-18 and Col 2, lines 38-41).

Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this particular instance, while the exact locking member and closure assembly configuration as taught by Vasconcellos might not be able to be bodily incorporated into Viola, Vasconcellos is relied upon for teaching the closure assembly (18, 50) being able to prevent an unlocking (via 22 into recess portion 52 of 50) of a staple driver system until the closure assembly approximates the anvil assembly (40). This teaching, not necessarily the structure, can be incorporated into the apparatus of Viola (Figs 15-17b) and would have been obvious to have incorporated at the time the invention was effectively filed given the motivations above. Such a teaching could be incorporated into Viola (Figs 15-17b) such that the closure assembly (i.e. 140) would be capable of preventing a firing lock (interlock 32) from unlocking until the closure assembly (140) is retracted. 

Regarding Claim 2, Viola (Figures 15-17b), as modified, discloses wherein the second trocar closure assembly (144, 148) is configured to remain disengaged with the trocar until the trocar (30, 34, 36) reaches the first closed position (Figure 17a; see Col 11, lines 7-14 which disclose that the knob can rotated when the latch 140 engages the slot and therefore the engagement of the latch 140 with the notch can be viewed as the first engagement of the trocar (30, 34, 36 via 140) with the second actuating body/knob (144) and prior to such engagement (prior to first closed position), the knob/second actuating body is not engaged with the trocar via the latch (140)).

Regarding Claim 3, Viola (Figures 15-17b), as modified, discloses the second trocar actuation assembly (144, 148) is configured to actuate the trocar (30, 34, 36) between a plurality of positions located between the first closed position (Figure 17a) and the second closed position (see Col 11, lines 9-14 which discloses a “fine adjustment” of a “remaining distance” between the anvil and pusher and therefore given that several threads 150 are shown and disclosed, it can be assumed several different positions can be obtained).

Regarding Claim 4, Viola (Figures 15-17b), as modified, discloses the first trocar closure assembly (140) is configured to actuate the trocar (30, 34, 36) at a first rate of movement, wherein the second trocar closure assembly (144, 148) is configured to actuate the trocar (30, 34, 36) at a second rate of movement, wherein the first rate of movement is greater than the second rate of movement (see Col 10, line 68 through Col which discloses “a large initial distance” during the first movement and then a “fine adjustment” for the second movement and based on the disclose it is clear that the movement of the first trocar closure assembly/latch 140 is capable of performing a greater rate of movement).

Regarding Claim 5, Viola (Figures 15-17b), as modified, discloses the trocar (30, 34, 36) comprises a proximal frame (36) slidably housed within the body (of 132; see Figures 16a, 17a).

Regarding Claim 12, Viola (Figures 15-17b), as modified, discloses the second trocar closure assembly (144, 148; Figure 15) comprises an adjustment knob (144) rotatably disposed on the body (of 132; see Figure 15).

Regarding Claim 13, Viola (Figures 15-17b), as modified, discloses the second trocar closure assembly (144, 148) comprises a threaded shaft (148) extending from the adjustment knob (144) into the body (of 132; see Col 11, lines 9-14 and Figures 16a, 17a).

Note, the rejections of the claims below are in view of another embodiment of Viola (as shown in Figures 21-22c):

Regarding Claim 1, Viola (Figures 21-22c) discloses apparatus (190; Figure 21), comprising:
(a) a handle assembly (192) comprising a body (as shown in Figure 21); 

(c) an end effector (22, 26) comprising: 
(i) a staple deck (of 22) fixed relative to the outer tubular member (20; Col. 10, lines 62-64), 
(ii) a staple driver (connected to handles 14), wherein the staple driver is operable to actuate relative to the staple deck (of 22) between an unfired position and a fired position (Col 9, lines 9-12 disclose the staples are fired via actuation of the handles 14 and in order for the staples 24 to be fired, a driver must be present within the staple pusher 22), and 
(iii) a trocar (connection means 30, flexible member 34, rod member 36 form a “trocar”; Figures 1 and 23a; Col 7, lines 54-59) configured to actuate relative to the staple deck (of 22) and the staple driver (of 22; see Figures 1 and 21; Col 11, lines 64-68); 
(d) an anvil (26) configured to selectively couple with the trocar (via 30; Col 7, lines 24-26), wherein the trocar (30, 34, 36) is operable to actuate the anvil (26) relative to the staple deck (of 22) when the anvil (26) is selectively coupled with the trocar (30, 34, 36; Col 11, lines 64-68); 
(e) a first trocar closure assembly (lever mechanism 200) configured to actuate in a first motion relative to the body (of 132) in order to drive the trocar (30, 34, 36 via 36) between a distal position (i.e. Figure 21 assumed to be associated with Figure 22a) and a first closed position (associated with Figure 22c; Col 11, line 61-64); and 
(f) a second trocar closure assembly (knob 204) configured to actuate in a second motion relative to the body in order to drive the trocar between the first closed  which discloses a “fine adjustment” of a “distance” between the anvil and pusher and therefore a further proximal movement is clearly capable of being performed), wherein the staple driver (of 22) is inoperable (via 32; Figure 1) at least until the first trocar closure assembly (200) actuates the trocar (30, 34, 36) to the first closed position (i.e. Figure 22a; see Col 9, lines 4-12 which disclose once the staple pusher 22 and anvil 26 are approximated the proper distance from one another the “interlock means 32” is released to allow the staples to be driven).

However, Viola (Figures 21-22c) fails to explicitly disclose the first trocar closure assembly is configured to render the staple driver (of 22) inoperable (via 32; Figure 1) at least until the first trocar closure assembly actuates the trocar to the first closed position.
Attention can be brought to the teachings of Vasconcellos (see previous Claim 1 rejection above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Viola (Figures 21-22c) such that the first trocar closure assembly (200) is configured to render the staple driver (of 22) inoperable at least until the first trocar closure assembly actuates the trocar to the first closed position as taught by Vasconcellos. By modifying Viola (Figures 21-22c) in this manner, the staples will not be inadvertently fired before approximation of the anvil assembly and therefore, the operational safety of the apparatus can be increased as taught by Vasconcellos (see Col 1, lines 16-18 and Col 2, lines 38-41).

Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this particular instance, while the exact locking member and closure assembly configuration as taught by Vasconcellos might not be able to be bodily incorporated into Viola, Vasconcellos is relied upon for teaching the closure assembly (18, 50) being able to prevent an unlocking (via 22 into recess portion 52 of 50) of a staple driving system until the closure assembly approximates the anvil assembly (40). This teaching, not necessarily the structure, can be incorporated into the apparatus of Viola (Figures 21-22c) and would have been obvious to have incorporated at the time the invention was effectively filed given the motivations above. Such a teaching could be incorporated into Viola (Figs Figures 21-22c) such that the closure assembly (i.e. 200) would be capable of preventing a firing lock (interlock 32) from unlocking until the closure assembly (200) is retracted. 


Regarding Claim 3, Viola (Figures 21-22c) discloses the second trocar closure assembly (204) is configured to actuate the trocar (30, 34, 36) between a plurality of positions located between the first closed position (Figure 22c) and the second closed position (see Col 11, lines 64-66 which discloses a “fine adjustment” of a “distance” between the anvil and pusher and therefore given that a portion of a rotation or several rotations of the knob are possible, it can be assumed several different positions can be obtained).

Regarding Claim 4, Viola (Figures 21-22c) discloses the first trocar closure assembly (200) is configured to actuate the trocar (30, 34, 36) at a first rate of movement, wherein the second trocar closure assembly (204) is configured to actuate the trocar (30, 34, 36) at a second rate of movement, wherein the first rate of movement is greater than the second rate of movement (see Col 11, lines 54-68 which discloses “a coarse adjustment” during the first movement and then a “fine adjustment” for the second movement and based on the disclose it is clear that the movement of the first trocar closure assembly/lever assembly 200 is capable of performing a greater rate of movement).

Regarding Claim 5, Viola (Figures 21-22c) discloses the trocar (30, 34, 36) comprises a proximal frame (36) slidably housed within the body (of 192; see Figures 22a-23b).

Regarding Claim 6, Viola (Figures 21-22c) discloses the proximal frame (36) is slidably housed within the body (of 192) through a pin and slot relationship (connection of 206 with 36; see Figures 22a-23b clearly show a pin and slot connection).

Regarding Claim 7, Viola (Figures 21-22c) discloses the first trocar closure assembly (200) comprises a handle (lever 200) pivotably coupled with the body (of 192; Col 11, lines 50-52).

Regarding Claim 8, Viola (Figures 21-22c) discloses the handle (200) is also coupled with the proximal frame (36 via linkage 206).

Regarding Claim 10, Viola (Figures 21-22c) discloses the first closure assembly further comprises a coupling link (206), wherein the coupling link (206) is coupled to both the handle (200) and the proximal frame (36; Col 11, lines 55-58).

Regarding Claim 11, Viola (Figures 21-22c) discloses the handle (200) defines a slot, wherein the coupling link (206) comprises a pin, wherein the pin is slidably housed within the slot (see “Annotated Views of Figures 22a and 23a” below and note in order for the pin to extend and connect 200 with 206 a slot must be present in handle/lever 200).

    PNG
    media_image1.png
    454
    568
    media_image1.png
    Greyscale

Annotated Views of Figures 22a and 23a

Regarding Claim 12, Viola discloses the second trocar closure assembly (204) comprises an adjustment knob (204) rotatably disposed on the body (of 192; see Figure 21).

Alternatively, Claims 1-6, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stager (US PGPUB 2016/0374673).

Regarding Claims 1 and 16, pertaining to Stager, Stager discloses the knob (130) and the nut (160) being fixedly secured to one another (Para. 0079), however, that does not preclude one from interpreting these features as a separate from each other (i.e. “sub-assemblies”), however, assuming arguendo that the knob (130) and the nut (160) and their respective internal thread engagement features (Para. 0079) cannot be interpreted as separate closure assemblies, in which Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Stager such that the knob (130) and the nut (160) and their respective internal engagement features are separable from one another (and therefore separate assembly structures) as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. It is further noted that in this instance, by making the assemblies separable, if one assembly becomes damaged or is desired to be replaced, both assemblies need not be replaced therefore saving on cost of maintenance/replacement.

	Regarding Claims 2-6, 9, 12, and 19, refer to the 102 rejections above.

Allowable Subject Matter / Examiner’s Comment
Claim 21 is objected to but would be allowable if rewritten to overcome the objection set forth above in this Office action.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See Non-Final Rejection mailed 8/13/2020 for reasons for allowance.
Note the attached PDF titled “Proposed Examiners Amendment 16159851” which would place the case into condition for allowance. 

Response to Arguments
Applicant’s arguments with respect to the claims filed 11/10/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
- Grant (US Patent 5,271,543) discloses a surgical stapling assembly (Figure 1) with first and second trocar closure assemblies (94, 96 and associated couplings gears etc.; see Figures 21-27).
 Shichman (US Patent 4,488,523) discloses another surgical stapling assembly (10; Figure 1) wherein the firing is inoperable until the trocar is at a closed position which places grooves (254; Figure 6) into alignment with the tabs of the firing triggers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/13/2021

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        14 January 2021